IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


REBUILDABLES CONSTRUCTION, LLC,          : No. 79 MAL 2016
DONEGAL MUTUAL INSURANCE                 :
GROUP AND ATLANTIC STATES                :
INSURANCE CO.,                           : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                 Petitioners             :
                                         :
                                         :
           v.                            :
                                         :
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (CLOUTHIER, UNINSURED              :
EMPLOYERS GUARANTY FUND, ACS             :
CLAIMS SERVICE, 7400 ROOSEVELT           :
APARTMENTS, US ADJUSTMENT                :
CORPORATION AND JOEL BLISS T/A           :
BLISS CONTRACTING),                      :
                                         :
                 Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of June, 2016, the Petition for Allowance of Appeal is

DENIED.

     The application for supersedeas is DENIED.